Citation Nr: 0918523	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for a skin condition, from the date of claim, 
August 5, 2001 to March 20, 2007.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for a skin condition from March 20, 2007, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to July 
1987.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Bay Pines, 
Florida.  Jurisdiction over this claim is now with the RO in 
Waco, Texas.

After receipt of his notice of disagreement, dated December 
2005, the RO in Waco, Texas increased the Veteran's skin 
condition evaluation from noncompensable to 10 percent 
disabling.  

For reasons which will become clear below, the Board has 
divided the issue in two parts. 


FINDINGS OF FACT

1.  The Veteran's skin condition required constant or near-
constant systemic therapy such as corticosteroids during the 
past 12-month period until March 20, 2007.

2.  From March 20, 2007, forward, the Veteran's skin 
condition does not affect 20 to 40 percent of his entire body 
or 20 to 40 percent of exposed areas; it does not require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past twelve 
month period.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for a 
skin condition, from the date of claim, August 5, 2001 to 
March 20, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.27, 4.114, 
Diagnostic Code 7816 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for a skin condition from March 20, 2007 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.20, 4.27, 4.114, Diagnostic Code 7816 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Important for this case, in deciding the Veteran's increased 
evaluation claims, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and 
whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for a skin condition in a 
June 2005 rating decision.  After receipt of his notice of 
disagreement in December 2005, the RO increased the Veteran's 
noncompensable evaluation to 10 percent disabling for his 
skin condition.

The Board notes that the Veteran's skin condition has been 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7816 for 
psoriasis.  While the Veteran's skin condition also includes 
diagnoses of eczema, the rating criteria for psoriasis and 
eczema are identical.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  Here, the RO properly evaluates the Veteran's skin 
condition under 38 C.F.R. § 4.118, Diagnostic Code 7816 for 
psoriasis.

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7816 for 
psoriasis, a rating of 10 percent is warranted where at least 
5 percent, but less than 20 percent of the entire body or 
where at least 5 percent, but less than 20 percent of exposed 
areas are affected, or; where intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7816.

A 30 percent rating is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 
twelve month period.  Id. 

A 60 percent rating is warranted where more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
are affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

In accordance with the holdings in Hart and Fenderson, the 
Board finds that a disability rating of 60 percent is 
warranted for the period between August 5, 2001 (date of 
claim) and March 20, 2007.

A Temple VA outpatient treatment report from August 2002 
indicated that the Veteran had Dovonex on his list of 
medications at that time.  In September 2002, according to 
another VA outpatient treatment report, the Veteran was on 
Dovonex as well as Temovate.  These medications were used to 
treat his skin condition.

A Central-Texas VA outpatient treatment report from August 
2004 revealed that the Veteran had chronic hand dermatitis 
but that it "seems to be under fair control with present 
medications."  The examining physician noted that the 
Veteran had "been seen in the past at the VA in Temple, and 
was given a combination of clobetasol ointment and dovonex 
ointment.  These have been keeping the problem under fair 
control."  

Given these statements, the Board finds that the Veteran's 
"present medications" during August 2004 were Clobetasol 
ointment and Dovonex ointment.

In October 2004, a VA outpatient treatment report indicated 
that the Veteran's skin condition has "been well controlled 
with topical steroid preparations."  A month later, in 
November 2004, the Veteran's skin condition was still 
relieved with steroid preparations.

The Veteran continued to be treated with Dovonex ointment and 
Temovate ointment in May 2005, as indicated in a VA 
examination.  In a list of active medications in September 
2005, the Veteran was being treated with Clobetasol 
Propionate and Triamcinolone Acetonide for his skin 
condition.

A list of active medications from VA outpatient treatment 
reports from March 2006 and May 2006 indicated that the 
Veteran continued to be treated with Clobetasol.

Giving the Veteran all benefit of the doubt, these treatment 
reports, in total, show that the Veteran had constant or 
near-constant systemic therapy with steroids during at least 
a 12-month period and the Board finds that a 60 percent 
disability rating from the date of the claim, August 5, 2001 
is warranted.

In March 2007, the Veteran underwent a VA examination of his 
skin.  There, the examiner noted that "no steroids" were 
used to treat the Veteran's skin condition and that the 
Veteran "simply applies an over the counter ointment - often 
Neosporin, and applies a bandaid to his cracked, dry fingers.  
The examiner also indicated that the bulk of the Veteran's 
skin was "quiet" at that time, other than the palms of both 
hands, which showed some mild changes of eczema.  The 
flexural creases at the four lesser metacarpophalangeal 
joints on both hands showed dryness and hyperkeratosis, which 
was also present to a minor degree on the palmar creases as 
well.  

In addition, the examiner noted that the Veteran's skin 
condition affected 6 to 7 percent of the exposed area and a 
total of 1 percent of the entire body.

Based on the evidence of record, which shows a skin condition 
that affects 6 to 7 percent of the exposed area, a total of 1 
percent of the entire body, and requires no treatment with 
corticosteroids at the time of the Veteran's VA examination, 
the Veteran is appropriately rated at 10 percent disabling 
for his skin condition for the period from March 20, 2007, 
forward.  The preponderance of the evidence of record is 
against a grant of an increased rating for a skin condition 
during that particular period, and his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Extraschedular

In an Appellant's Brief, dated April 2009, the Veteran's 
representative contends that the Veteran must apply bandages 
and Neosporin to his hands two to three times a week, which 
"significantly hinders his job performance as a truck 
driver."  This raises the issue of whether extraschedular 
consideration is warranted.  Thus, the Board will examine 
whether the Veteran's disability on appeal warrants referral 
for extraschedular consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R.  § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from a skin condition.  There are no 
manifestations of the Veteran's skin condition that have not 
been contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

Here, a portion of the VCAA duty to notify was satisfied 
prior to the initial RO adjudication.  This was accomplished 
by way of a letter sent to the Veteran in November 2001 that 
fully addressed all three notice elements.  The letter was 
sent prior to the initial RO decision regarding the Veteran's 
claim for service connection for a skin condition.  This 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the Veteran in March 2006.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that these errors were not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case from April 2007.

The Board also notes that the Veteran has not received the 
notice as discussed in Vazquez-Flores.  However, given the 
statements of the Veteran's representative, it is clear that 
the Veteran is fully aware of the rating criteria applicable 
to his increased rating claim.  In the Appellant's Brief, 
dated April 2009, the Veteran's representative presents, 
verbatim, the Diagnostic Code under which the Veteran is 
rated, Diagnostic Code 7816 for psoriasis.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal, as the timing error 
and notice error did not affect the essential fairness of the 
adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and VA outpatient treatment records.  Appropriate VA 
examinations were afforded the Veteran in May 2005 and March 
2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to an evaluation of 60 percent disabling for a 
skin condition, from the date of claim, August 5, 2001 to 
March 20, 2007 is granted.

Entitlement to an evaluation in excess of 10 percent 
disabling for a skin condition from March 20, 2007, forward, 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


